Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the election filed on 07-28-2022.   Applicant elects Group I, claims 1-20, without traverse and Group II claims 21-28 have been withdrawn.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takagi. (US 2019/0176336) in view of Owaki et al. (2010/0220552).
     Consider Claim 1, Takagi teaches a robot (see fig. 1) comprising: a microphone (see fig. 1(11)) configured to receive sound signals; and one or more controllers(see fig. 1(13)) configured to: determine a reference sound pressure level of background noise based on a sound signal received at a first time point via the microphone(see figs. 1-2 and paragraphs [0015]-[0038]); detect occurrence of a sound event based on the reference sound pressure level and a sound pressure level of a sound signal received at via the microphone; recognize an event corresponding to the detected sound event; and control an operation of the robot based on the recognized event (see figs. 1-2 and paragraphs [0015]-[0038]); but Takagi does not explicitly  
a sound pressure level of a sound signal received at a second time point via the microphone.
       However, Owaki teaches determine(see abstract) a reference sound pressure level of background noise based on a sound signal received at a first time point via the microphone(see fig. 1 and paragraphs[0053]-[0066]); detect(see fig. 1) occurrence of a sound event based on the reference sound pressure level and a sound pressure level of a sound signal received at a second time point via the microphone; recognize an event corresponding to the detected sound event(see figs. 1-8 and paragraphs[0096]-[0122]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Owaki in to the teaching of Takagi to provide to a time point at which to carry out a calculation to estimate sound direction is designated on the graph, and then sound direction is estimated by calculating the phase differences between the sound pressure signals of the sound sampled by the microphones, using the sound pressure waveform data for a calculation time length having the time point at the center thereof. A sound source position estimation image having a graphic indicating an estimated sound direction is created and displayed by combining the estimated sound direction and the image data sampled at the time point.
    Consider Claims 2-4, Takagi as modified by Owaki teaches the robot  wherein the one or more controllers are further configured to detect the sound event when the sound pressure level of the sound signal received at the second time point exceeds a threshold sound pressure level which is set based on the reference sound pressure level(see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1); and the robot  wherein the threshold sound pressure level decreases as the reference sound pressure level increases (see figs. 1-2 and paragraphs [0015]-[0038]); and the robot wherein the sound signal received at the first time point and the sound signal received at the second time point are received within a predetermined operation period of time(see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1).
   Consider Claims 5 and 6, Takagi as modified by Owaki teaches the robot wherein the one or more controllers are further configured to determine a maximum sound pressure level, a minimum sound pressure level, and information on changes of sound pressure during the predetermined operation period of time, and wherein the reference sound pressure level is varied based on the determined maximum sound pressure level, the minimum sound pressure level, and the information on changes of sound pressure(see figs. 1-2 and paragraphs [0015]-[0038]); and the robot wherein the one or more controllers are further configured to identify a particular section of the operation period of time and extract an event sound signal corresponding to the particular section based on the identification(see figs. 1-2 and paragraphs [0015]-[0038]) 
   Consider Claims 7 and 8, Takagi as modified by Owaki teaches the robot further comprising a memory configured to store sound information of a plurality of events, wherein the one or more controllers are further configured to: extract a signal characteristic of the extracted event sound signal; compare the extracted signal characteristic with the stored sound information of the plurality of events; and output a response corresponding to a recognized event of the extracted signal characteristic(see figs. 1-2 and paragraphs [0015]-[0038]); and the robot wherein the extracted signal characteristic includes at least a frequency characteristic or a signal change characteristic according to a lapse of time (In Owaki, see figs. 1-8 and paragraphs[0054]-[0066]).
   Consider Claims 9 and 10, Takagi as modified by Owaki teaches the robot wherein the one or more controllers are further configured to: determine a similarity value between the extracted signal characteristic of the extracted event sound signal and each of the stored sound information of the plurality of events; wherein the recognized event corresponds to a highest determined similarity value among the stored sound information of the plurality of events which have determined similarity values greater than or equal to a reference similarity value(see figs. 1-2 and paragraphs [0015]-[0038]); and the robot further comprising a display and a sound output unit, wherein the operation of the robot comprises outputting information via the display or the sound output unit based on the recognized event (In Owaki, see figs. 1-8 and paragraphs[0096]-[0122]).
     Consider Claim 11, Takagi teaches a machine-readable non-transitory medium having stored thereon machine-executable instructions for controlling a robot(see fig. 1(10) and paragraphs[0010]-[0016]), the instructions comprising: determine a reference sound pressure level of background noise based on a sound signal received at a first time point via the microphone(see figs. 1-2 and paragraphs [0015]-[0038]); detect occurrence of a sound event based on the reference sound pressure level and a sound pressure level of a sound signal received at via the microphone; recognize an event corresponding to the detected sound event; and control an operation of the robot based on the recognized event(see figs. 1-2 and paragraphs [0015]-[0038]); but Takagi does not explicitly a sound pressure level of a sound signal received at a second time point via the microphone.
       However, Owaki teaches determine(see abstract) a reference sound pressure level of background noise based on a sound signal received at a first time point via the microphone(see fig. 1 and paragraphs[0053]-[0066]); detect(see fig. 1) occurrence of a sound event based on the reference sound pressure level and a sound pressure level of a sound signal received at a second time point via the microphone; recognize an event corresponding to the detected sound event(see figs. 1-8 and paragraphs[0096]-[0122]).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Owaki in to the teaching of Takagi to provide to a time point at which to carry out a calculation to estimate sound direction is designated on the graph, and then sound direction is estimated by calculating the phase differences between the sound pressure signals of the sound sampled by the microphones, using the sound pressure waveform data for a calculation time length having the time point at the center thereof. A sound source position estimation image having a graphic indicating an estimated sound direction is created and displayed by combining the estimated sound direction and the image data sampled at the time point.
     Consider Claims 12 and 13, Takagi as modified by Owaki teaches the machine-readable non-transitory medium further having stored thereon machine-executable instructions for: detecting the sound event when the sound pressure level of the sound signal received at the second time point exceeds a threshold sound pressure level which is set based on the reference sound pressure level(see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1); and the machine-readable non-transitory medium of claim 12 wherein the threshold sound pressure level decreases as the reference sound pressure level increases(see figs. 1-2 and paragraphs [0015]-[0038]).
    Consider Claims 14 and 15, Takagi as modified by Owaki teaches the machine-readable non-transitory medium wherein the sound signal received at the first time point and the sound signal received at the second time point are received within a predetermined operation period of time(see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1); and the machine-readable non-transitory medium  further having stored thereon machine-executable instructions for: determining a maximum sound pressure level, a minimum sound pressure level, and information on changes of sound pressure during the predetermined operation period of time, and wherein the reference sound pressure level is varied based on the determined maximum sound pressure level, the minimum sound pressure level, and the information on changes of sound pressure(see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1). 
     Consider Claims 16 and 17, Takagi as modified by Owaki teaches the machine-readable non-transitory medium further having stored thereon machine-executable instructions for: identifying a particular section of the operation period of time and extracting an event sound signal corresponding to the particular section based on the identification(see figs. 1-2 and paragraphs [0015]-[0038]); and he machine-readable non-transitory medium of claim 11 further having stored thereon machine-executable instructions for: extracting a signal characteristic of the extracted event sound signal; comparing the extracted signal characteristic with the stored sound information of the plurality of events; and outputting a response corresponding to a recognized event of the extracted signal characteristic (see figs. 1-2 and paragraphs [0015]-[0038]).
    Consider Claims 18-20, Takagi as modified by Owaki teaches the machine-readable non-transitory medium wherein the extracted signal characteristic includes at least a frequency characteristic or a signal change characteristic according to a lapse of time(In Owaki, see figs. 1-8 and paragraphs[0054]-[0066]) ; and the machine-readable non-transitory medium further having stored thereon machine-executable instructions for: determining a similarity value between the extracted signal characteristic of the extracted event sound signal and each of the stored sound information of the plurality of events; wherein the recognized event corresponds to a highest determined similarity value among the stored sound information of the plurality of events which have determined similarity values greater than or equal to a reference similarity value (see figs. 1-2 and paragraphs [0015]-[0038] and discussion above claim 1); and  the machine-readable non-transitory medium wherein the operation of the robot comprises outputting information via a display or a sound output unit of the robot based on the recognized event( In Owaki, see figs. 1-8 and paragraphs[0096]-[0122]).
    
                                                                 Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim et al.(US 2010/0174546) is cited to show other related  ROBOT.


8.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 08-10-2022